 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     This Agreement is entered into by and between CA, Inc. (the “Company”) and
James Bryant (the “Employee”) as of June 28, 2006 (the “Effective Date”).
     1.       Employment, Duties, Authority and Work Standards. The Company
hereby agrees to employ the Employee as Executive Vice President and Chief
Administration Officer (“CAO”) and the Employee hereby accepts such positions
and agrees to serve the Company in such capacities during the Employment Period
(as defined below). The Employee shall report directly to the Company’s Chief
Executive Officer. The Employee’s duties, responsibilities and authority shall
be such duties, responsibilities and authority as are consistent with the above
job titles and such other duties, responsibilities and authority as the Chief
Executive Officer shall from time to time specify. The Employee will (a) serve
the Company (and such of its subsidiary companies as the Company may designate)
faithfully, diligently and to the best of the Employee’s ability under the
direction of the Chief Executive Officer, (b) devote his full working time and
best efforts, attention and energy to the performance of his duties to the
Company and (c) not do anything inconsistent with his duties to the Company.
     2.       Laws; Other Agreements. The Employee represents that his
employment hereunder will not violate any law or duty by which he is bound, and
will not conflict with or violate any agreement or instrument to which the
Employee is a party or by which he is bound.
     3.       Sign-On Bonus. The Company shall pay the Employee a cash payment
equal to $150,000 (the “Sign-On Bonus”) in the following manner. The Company
shall pay 50% of the Sign-On Bonus no later than the first scheduled payroll
date after the first 30 days of the Employment Period and the balance of the
Sign-On bonus no later than the first scheduled payroll date after the first
anniversary of the Effective Date, provided that the Employee remains employed
with the Company through the applicable payment date. Notwithstanding the
foregoing, in the event that the Employee is terminated for Cause at any time
during the Employment Period, the Employee shall be obligated to immediately
repay to the Company any portion of the Sign-On Bonus paid to him.
     4.       Compensation.
          (a)      In consideration of services that the Employee will render to
the Company, the Company agrees to pay the Employee, during the Employment
Period, the sum of $500,000 per annum (less applicable withholdings) (the “Base
Salary”), payable semi-monthly concurrent with the Company’s normal payroll
cycle.
          (b)      In addition to the Base Salary, during the Employment Period,
the Employee shall have an opportunity to earn an annual cash bonus (“Annual
Bonus”) under the Company’s Annual Performance Bonus program in accordance with
Section 4.4 of the Company’s 2002 Incentive Plan, as amended and restated, or
any successor thereto (the “Incentive Plan”); provided that, with respect to the
fiscal year ending March 31, 2007, the Employee’s Annual Performance Bonus
target shall equal $200,000, provided that such targeted amount and the other
terms and conditions of such Annual Performance Bonus shall be subject to
determination and approval of the Compensation and Human Resource Committee of
the Board of Directors (the “Compensation Committee”) in accordance with the
terms of the Incentive Plan.
          (c)      In addition, the Employee shall also be eligible to receive a
targeted Long-Term Performance Bonus of $2,500,000 for the performance period
commencing on April 1, 2006 under the Company’s Long-Term Performance Bonus
program as set forth in Section 4.5 of the Incentive Plan, provided that such
targeted amount and the other terms and conditions of such Long-Term Performance
Bonus shall be subject to determination and approval of the Compensation
Committee in accordance with the terms of the Incentive Plan. Notwithstanding
the foregoing, to the extent any restricted stock is granted to the Employee in
connection with the one-year performance shares under the Long-Term Performance
Bonus for the performance period commencing on April 1, 2006, such restricted
stock shall vest with respect to all shares on the second anniversary of the
grant date (i.e., the date on which a definitive number of shares are granted
based on the determination of the Compensation Committee based on the
achievement of the performance targets) provided he remains employed with the
Company through such second

 



--------------------------------------------------------------------------------



 




anniversary; provided, however, that if the Employee’s employment is terminated
without Cause or Employee resigns for Good Reason (i) prior to the first
anniversary of the grant date, the shares shall vest with respect to 34% of the
underlying shares as of the date of termination or (ii) on or after the first
anniversary but prior to the second anniversary of the grant date, the shares
shall vest with respect to 67% of the underlying shares as of the date of
termination.
          (d)      Subject to applicable law, management will recommend that,
following the Effective Date, the Employee will be granted stock options to
purchase 25,000 shares of the Company’s common stock (“Common Stock”), at an
exercise price per share equal to the fair market value of a share of Common
Stock on the date of grant (determined in accordance with the Incentive Plan),
pursuant and subject to the terms and conditions set forth in the Incentive Plan
and the option grant agreement provided to the Employee. Such option grant
agreement shall provide that the options shall become exercisable in three
(3) equal annual installments commencing on the first anniversary of the grant
date, provided the Employee remains employed through such anniversary.
          (e)      Subject to applicable law, management will recommend that,
following the Effective Date, the Employee will be granted an award of 25,000
restricted shares (“Restricted Stock”) of Common Stock, subject to restrictions
on transferability as set forth in the Incentive Plan and the Restricted Stock
grant agreement provided to the Employee. Such Restricted Stock grant agreement
shall provide that the restrictions applicable to the Restricted Stock shall
lapse in three (3) equal annual installments commencing on the first anniversary
of the date of grant, provided the Employee remains employed through such
anniversary.
     5.       Benefits and Perquisites. During the term of the Employee’s
employment, the Employee shall be eligible to participate in all pension,
welfare and benefit plans and perquisites generally made available to other
senior employees of the Company.
          Management will also recommend to the Board that the Employee be
included as a participant in the Company’s Change in Control Severance Policy
(the “CIC Severance Policy”), provided that such participation and any other
terms and conditions related to such participation shall be at the discretion of
the Board in accordance with the terms of such CIC Severance Policy.
6.       Termination; Termination Payments.
          (a)      Unless the Employee’s employment shall sooner terminate for
any reason pursuant to paragraph 7 of this Agreement, the “Employment Period”
shall commence on the Effective Date and shall terminate on the third
anniversary of the Effective Date.
          (b)      In the event that the Employee’s employment is terminated
during the Employment Period (i) by the Employee for Good Reason (as defined in
Appendix A) or (ii) by the Company without Cause (as defined in Appendix A),
other than as a result of the Employee’s death or disability (within the meaning
of the Company’s long-term disability program then in effect), subject to the
Employee’s execution and delivery of a valid and effective release and waiver in
a form satisfactory to the Company, the Company shall pay the Employee a lump
sum cash amount equal to one (1) times Employee’s Base Salary.
          (c)      Notwithstanding anything herein to the contrary, upon the
termination of the Employee’s employment for any reason, the rights of the
Employee with respect to any shares of restricted stock or options to purchase
Common Stock held by the Employee which, as of the Termination Date, have not
been forfeited shall be subject to the applicable rules of the plan or agreement
under which such restricted stock or options were granted as they exist from
time to time. In addition, upon the termination of the Employee’s employment for
any reason, the Company shall pay to the Employee his Base Salary through the
Termination Date, plus any unused vacation time accrued through the Termination
Date. Any vested benefits and other amounts that the Employee is otherwise
entitled to receive under any employee benefit plan, policy, practice or program
of the Company or any of its affiliates shall be payable in accordance with such
employee benefit plan, policy, practice or program as the case may be, provided
that the Employee shall not be entitled to receive any other payments or
benefits in the nature of severance or termination pay.
          (d)      In the event that the Employee resigns other than for Good
Reason, is terminated for Cause, dies or becomes disabled (within the meaning of
the Company’s long-term disability program then in effect) during the Employment
Period, no benefits shall be payable to the

2



--------------------------------------------------------------------------------



 




Employee under paragraph 6(b) of this Agreement, but the terms and conditions of
paragraph 6(c) shall remain in effect.
          (e)       If the Employee is a participant in the Company’s CIC
Severance Policy and a “Change in Control” occurs, any payments and benefits
provided in the CIC Severance Policy that the Employee is entitled to will
reduce (but not below zero) the corresponding payment or benefit provided under
this Agreement. It is the intent of this provision to pay or to provide to the
Employee the greater of the two payments or benefits but not to duplicate them.
     7.       No Duration of Employment. Notwithstanding anything else contained
in this Agreement to the contrary, the Company and the Employee each acknowledge
and agree that the Employee’s employment with the Company may be terminated by
either the Company upon 30 days’ written notice to the Employee (subject to the
provisions of paragraph 6 of this Agreement) or by the Employee upon 60 days’
written notice to the Company (subject to the provisions of paragraph 6 of this
Agreement), at any time and for any reason, with or without cause; provided that
this Agreement may be terminated for Cause immediately upon written notice from
the Company to the Employee; and provided further that the Company may determine
to waive all or part of the Employee’s 60 days’ notice period at its discretion.
In addition, this Agreement shall automatically terminate upon Employee’s death
or disability (determined in accordance with the Company’s practices and
policies). Upon termination of the Employee’s employment for any reason
whatsoever, the Company shall have no further obligations to the Employee other
than those set forth in paragraph 6 of this Agreement. The effective date of the
Employee’s termination of employment shall be referred to herein as the
“Termination Date.”
     8.       General.
          (a)      Any notice required or permitted to be given under this
Agreement shall be made either:
                    (i) by personal delivery to the Employee or, in the case of
the Company, to the Company’s principal office (“Principal Office”) located at
One CA Plaza, Islandia, New York 11749, Attention: Executive Vice President —
Human Resources, or
                    (ii) in writing and sent by registered mail, postage
prepaid, to the Employee’s residence, or, in the case of the Company, to the
Company’s Principal Office.
          (b)      This Agreement shall be binding upon the Employee and his
heirs, executors, assigns, and administrators and shall inure to the benefit of
the Company, its successors and assigns and any subsidiary or parent of the
Company.
          (c)      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles. Any action relating to this Agreement shall be brought
exclusively in the state or federal courts of the State of New York, County of
Suffolk.
          (d)      This Agreement, the Employment and Confidentiality Agreement
executed by the Employee on or about the Effective Date and the other documents
referred to herein represent the entire agreement between the Employee and the
Company related to the Employee’s employment and supersede any and all previous
oral or written communications, representations or agreements related thereto.
This Agreement may only be modified, in writing, jointly by the Employee and a
duly authorized representative of the Company. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.
          (e)      The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not in any way be impaired and shall remain enforceable
to the fullest extent permitted by law. In addition, waiver by any party hereto
of any breach or default by the other party of any of the terms of this
Agreement shall not operate as a waiver of any other breach or default, whether
similar to or different from the breach or default waived. No waiver

3



--------------------------------------------------------------------------------



 



of any provision of this Agreement shall be implied from any course of dealing
between the parties hereto or from any failure by either party hereto to assert
its or his rights hereunder on any occasion or series of occasions.
CAUTION TO EXECUTIVE: This Agreement affects important rights. DO NOT sign it
unless you have read it carefully and are satisfied that you understand it
completely.

         
 
  CA, INC.    
 
       
 
       
/s/  James Bryant
  By:  /s/  Andrew Goodman    
 
       
James Bryant
  Name:  Andrew Goodman    
 
  Title:    Executive Vice President, HR    

4



--------------------------------------------------------------------------------



 



Appendix A
     For purposes of this Agreement, “Cause” means any of the following:
          (1)      The Employee’s continued failure, either due to willful
action or as a result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed his duties and
responsibilities.
          (2)      The Employee’s engagement in conduct which is demonstrably
and materially injurious to the Group, or that materially harms the reputation
or financial position of the Group, unless the conduct in question was
undertaken in good faith on an informed basis with due care and with a rational
business purpose and based upon the honest belief that such conduct was in the
best interest of the Group.
          (3)      The Employee’s indictment or conviction of, or plea of guilty
or nolo contendere to, a felony or any other crime involving dishonesty, fraud
or moral turpitude.
          (4)      The Employee’s being found liable in any SEC or other civil
or criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not he admits or denies
liability).
          (5)      The Employee’s breach of his fiduciary duties to the Group
which may reasonably be expected to have a material adverse effect on the Group.
However, to the extent the breach is curable, the Company must give the Employee
notice and a reasonable opportunity to cure.
          (6)      The Employee’s (i) obstructing or impeding, (ii) endeavoring
to influence, obstruct or impede or (iii) failing to materially cooperate with,
any investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
          (7)      The Employee’s withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.
          (8)      The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).
          (9)      The Employee’s unauthorized use or disclosure of confidential
or proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
          (10)      The Employee’s violation of the Group’s (i) Workplace
Violence Policy or (ii) policies on discrimination, unlawful harassment or
substance abuse.
     For this definition, no act or omission by the Employee will be “willful”
unless it is made by the Employee in bad faith or without a reasonable belief
that his act or omission was in the best interests of the Group.

5



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Good Reason” shall mean any of the
following:
          (1)      Any material and adverse change in the Employee’s title;
          (2)      Any material and adverse reduction in the Employee’s
authorities or responsibilities other than any isolated, insubstantial and
inadvertent failure by the Company that is not in bad faith and is cured
promptly on the Employee’s giving the Company notice (and for purposes of
clarification, a change in the number of direct reports will not constitute a
material and adverse reduction in the Employee’s authorities or
responsibilities);
          (3)      Any reduction by the Company in the Employee’s Base Salary or
target level of Annual Bonus as set forth in Sections 4(a) and (b),
respectively, other than any such reduction agreed to by the Employee in
writing;
          (4)      The Company’s material breach of this Agreement;
          provided that, no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”.

6